Title: From Thomas Jefferson to La Lande, 15 August 1789
From: Jefferson, Thomas
To: Lalande, Joseph Jérôme Le Français de



à Paris ce 15me. Aout 1789

Monsieur Jefferson a l’honneur de faire part à Monsieur de la Lan[de que] Messieurs Grand & co. banquiers rue n[euve] des Capucins, sont munis d’argent [actu]ellement pour payer aux officiers etrangers qui ont servi dans l’armée des etats-unis d’Amerique, les arrera[ges] d’interets qui leur sont dues jusqu’au commencement de l’année ac[tuelle.] Si la personne pour laquelle Mons[ieur] de la Lande s’est interessé il y a [quelque] tems, est de ce nombre, il peut [trouver] cette article là chez Mess. Gr[and & co.] en personne ou par procurat[ion.] Monsieur Jefferson a l’[honneur de] renouveller ses hommages [à Monsieur] de la Lande.
 